Citation Nr: 1707823	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-44 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954, and from January 1955 to October 1977, to include service in Vietnam.  The Veteran died in September 2008.  The appellant is the Veteran's widow. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied service connection for the cause of the Veteran's death.  In May 2009, the appellant filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in October 2009, and the Appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in October 2009. 

In her substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  A December 2010 letter informed her that her hearing was scheduled for March 2, 2011.  However, in correspondence received in January 2011, the appellant cancelled her hearing request. 

In July 2011, a Deputy Vice Chairman of the Board granted the motion of the appellant's representative to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014); 38 C.F.R. § 20.900(c) (2016). 

In August 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action,  the MC continued to deny the claim (as reflected in a December 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration. 

In an April 2012 decision, the Board denied for service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for further action consistent with the decision.  

In February 2014, the Board  remanded the claim on appeal to the RO, via the AMC, for further action consistent with the Court's decision, to include additional development of the evidence.  After accomplishing further action,  the AMC continued to deny the claim (as reflected in an August 2016 SSOC) and returned this matter to the Board for further consideration.

The Board points out that, although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

For the reasons expressed below, the claim on appeal is again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2014 remand, the Board directed the AOJ to obtain an opinion from an appropriate physician addressing  impact the Veteran's diabetes may have had in the development of his renal cancer.  The record includes an April 2016 opinion that it is less likely as not that the Veteran's service-connected conditions had any "debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects," and that the Veteran's terminal condition was a direct result of renal cell carcinoma.  However, this opinion was provided by a nurse practitioner associated with a mental health clinic, and not an appropriate  physician, as directed.  This deficiency, alone, necessitates a further remand of this matter.  See Stegall, supra. See Stegall, 11 Vet. App. at 271; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained).

The Board also notes that, in January 2017, the appellant's representative submitted a written presentation to the Board.  Additional medical evidence was included with the presentation.  The evidence included multiple medical studies on the possible link between renal cell carcinoma and exposure to herbicides.  As correctly noted by the appellant's representative, the VA medical opinion prepared in April 2016 did not contemplate a possible nexus between the Veteran's exposure to herbicides during his service in Vietnam and the development of his renal cell carcinoma.  As such, this newly submitted evidence, and the additional theory of entitlement raised therein, must be addressed by an appropriate physician.

Under these circumstances, the Board finds that the evidence currently of record is insufficient to adequately resolve the claim on appeal, and that remand of this matter is warranted to obtain VA medical opinion by an appropriate physician that addresses all pertinent evidence and applicable theories of entitlement.  See 38 U.S.C.A. § 5103A (West 2014);  38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the appellant and her representative another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the appellant responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claim files.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken, if any. 

3.  After all records and/or response from each contacted entity have been associated with the claims file, or a reasonable time period for the appellant's response has expired, arrange to obtain from an appropriate physician an opinion addressing the relationship, if any, between the Veteran's service or his service-connected disabilities, and his death.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions of the appellant. 

Following review of the claims file, the physician should provide an opinion, consistent with sound medical principles, addressing the following:  

(a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability, that the Veteran's service-connected type II diabetes mellitus had "debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects" of the primary cause of death, within the meaning of 38 C.F.R. § 3.312(c)(3).

In providing the requested opinion the physician must consider and discuss the fact that the Veteran's 20 percent rating for type II diabetes mellitus contemplated the need for insulin, restricted diet, and regulation of activities; as well as the fact that the diabetes had caused diabetic peripheral neuropathy of each upper and each lower extremity, resulting in moderate neuropathy of the radicular nerves of the upper extremities and moderate neuropathy of the external popliteal nerves (common peroneal nerves) of the lower extremities. 

The physician should also opine whether it is at least as likely as not that the service-connected diabetes affected the Veteran's kidneys or any other vital organ to cause such debilitating effects and general impairment of health to an extent that would rendered the Veteran materially less capable of resisting the effects" of the primary cause of death. 

(b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability, that the Veteran's renal cell carcinoma was the result of his presumed exposure to herbicides during service in the Republic of Vietnam.  

In providing each requested opinion, the physician must consider and discuss all medical and other objective evidence-to include the medical literature submitted by the appellant regarding the possible link between exposure to herbicides and the development of renal cell carcinoma-as well as the lay assertions of the Veteran and the appellant.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA files(s) since the last adjudication), and legal authority.  All applicable theories of entitlement must be addressed. 

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

